NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO ZIRANHUA-PIO,                           No.    13-73548

                Petitioner,                     Agency No. A200-156-090

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Ricardo Ziranhua-Pio, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny the petition for review.

      We lack jurisdiction to consider Ziranhua-Pio’s contention as to a proposed

social group he raises for the first time in his opening brief. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      The agency did not err in finding that Ziranhua-Pio failed to establish

membership in a cognizable social group. See Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1229 (9th Cir. 2016) (concluding that “imputed wealthy Americans”

returning to Mexico does not constitute a particular social group); see also

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding

“returning Mexicans from the United States” did not constitute a particular social

group). Substantial evidence supports the agency’s determination that Ziranhua-

Pio otherwise failed to establish that any harm he fears in Mexico will be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (applicant’s “desire to be free from harassment by criminals motivated by


                                          2                                     13-73548
theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Ziranhua-Pio’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Ziranhua-Pio failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of the government of Mexico. See Ramirez-

Munoz, 816 F.3d at 1230.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   13-73548